Title: To George Washington from Not Assigned, 6 February 1782
From: Not Assigned
To: Washington, George


                  
                     Febry 6th 1782
                  
                  
                  An accurate Account of the Cantonements of the several British & Hessian Regiments together with the new raised Corps &c. &c.Observations40th RegimentNew YorkThe Troops that went to Charles Town this Winter was part of the German Recruits that came Last Over and belonged to the Regiments at the southard and   700 men under convoy of the Charles Town Frigate.The Hannau Regiment is now under orders for Embarkation supposed for Charles Town or Savanah in Georgia.The Lyon and several Frigates went to the Hook some time since.Admiral Digby has hoisted  Flag on Board the Rotterdam of 50 Guns, which with two Frigates is the only Ships of war now in harbour.The Bedford Prudent and all the other ships of the line left with A. Digby sailed in December supposed for the West Indies.The 69th Regt went with Admirals Graves & Hood to the West Indies.4 Batn Hessian GrenadiersDoDoLandgrave RegimentDoDoKnyphausen’s RegimentDoDo42d RegimentGreenwich, York IslandDonops RegimentEast River Marston’s WharfRegiment DucorpsMcGowans passPrince Charles RegtDoDoLosburghs Fort KnyphausenHannau RegimentDoDo37th RegimentDoDoArnolds CorpsDoDoAnhault ZerbetBrucklin2 Batn British GrenadiersJamaica L. Island38th RegimentFlushing L. Island54th RegimentDoDoBrunswick RegimentNarrows L. Island17th Light DragoonsHempstead L. IslandHessian JaugersHerricks L. Island3d Batn D’LancysFlat Bush L. IslandKings American DragoonsDoDo L. IslandLoyal ForrestersHallets Cove L. IslandGarrison of PensecolaNew Town L. Island57th RegimentFlagstaff L. Island1st Batn Skinners Brigd.Richmond L. Island3d Batn DoDo Flagstaff L. Island22d Regt Lt Infantry &a}Paules Hook  Detachment from the N. YorkRoyal Artillery in several Detachments Viz. K. Bridge L. Island Staten Island Paules Hook &c. &c.
						
                  
                  
                  
                  
                  
                  
                  
                  
                  
                  
                  
                  
                  
                  
                  
                  
                  
                  
                  
                  
                  
                  
                  
               